Name: Commission Implementing Decision (EU) 2016/578 of 11 April 2016 establishing the Work Programme relating to the development and deployment of the electronic systems provided for in the Union Customs Code
 Type: Decision_IMPL
 Subject Matter: documentation;  information and information processing;  cooperation policy;  European construction;  executive power and public service;  tariff policy
 Date Published: 2016-04-15

 15.4.2016 EN Official Journal of the European Union L 99/6 COMMISSION IMPLEMENTING DECISION (EU) 2016/578 of 11 April 2016 establishing the Work Programme relating to the development and deployment of the electronic systems provided for in the Union Customs Code THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 281 thereof, Whereas: (1) Article 280 of Regulation (EU) No 952/2013 laying down the Union Customs Code (hereinafter Code) provides that the Commission is to draw up a work programme relating to the development and deployment of the electronic systems (hereafter Work Programme). The first Work Programme was adopted by Commission Implementing Decision 2014/255/EU (2). It is necessary to update that programme. Given the number of changes that are necessary to Implementing Decision 2014/255/EU and for reasons of clarity it is appropriate to replace and repeal that Decision. (2) The Work Programme is in particular important for the establishment of the transitional measures related to the electronic systems and the time limit for the deployment of the systems that are not yet operational by the date of application of the Code  1 May 2016. Therefore, the Work Programme is necessary to establish the transitional periods related to the electronic systems laid down in Commission Delegated Regulation (EU) 2015/2446 (3), Commission Delegated Regulation (EU) 2016/341 (4) and the Commission Implementing Regulation (EU) 2015/2447 (5). (3) The Code provides that all exchange of information between customs authorities and between economic operators and customs authorities and storage of such information is to be made using electronic data processing techniques and that information and communication systems are to offer the same facilities to economic operators in all Member States. The Work Programme should therefore set out an extensive plan for the implementation of electronic systems in order to ensure the correct application of the Code. (4) Accordingly, the Work Programme should contain a list of the electronic systems which should be prepared and developed by the Member States (national systems) or by the Member States in cooperation with the Commission (trans-European systems) in order for the Code to become applicable in practice. That list should be based on the existing planning document related to all IT related customs projects, called the multi-annual strategic plan (MASP), which is drawn up in accordance with Decision No 70/2008/EC of the European Parliament and of the Council (6) and in particular Article 4 and Article 8(2) thereof. The electronic systems referred to in the Work Programme should be subject to the same project management approach and prepared and developed as established in the MASP. (5) The Work Programme should identify the electronic systems as well as the related legal basis, the key milestones and the envisaged dates for starting operations. The dates referred to as start dates of deployment should be the earliest dates as of which Member States are able to start operating the new electronic system. In addition, the Work Programme should define end dates of deployment as the latest dates by which all Member States and all economic operators start using the new or upgraded electronic system as required under the Code. These time windows are necessary for the implementation of the deployment of the system at Union level. The duration of the time windows should take into account the deployment needs of each system. (6) The time limits for the deployment of trans-European systems should be established either by means of specific dates or, where necessary, by means of time windows. Those time windows should be limited to what is necessary for the migration of the current system used by Member States and economic operators to the new system. The Member States should be allowed to decide within those time windows when to start and end the migration of their own systems and for the economic operators to use and to connect to the new systems. The end date laid down by each Member State should constitute the end date of the validity of the period related to the transitional rules for the relevant electronic systems laid down in Delegated Regulation (EU) 2015/2446, Delegated Regulation (EU) 2016/341 and Implementing Regulation (EU) 2015/2447. (7) The time limits for the deployment and migration of national systems should be set in accordance with the national project and migration plans of Member States given that those systems belong to specific national IT environments and circumstances. The end date laid down by each Member State should constitute the end date of the transitional period related to the relevant electronic systems laid down in Delegated Regulation (EU) 2015/2446, Delegated Regulation (EU) 2016/341 and the Implementing Regulation (EU) 2015/2447. For reasons of transparency, and pursuant to Article 56(2) of Delegated Regulation (EU) 2016/341, Member States should submit their national planning to the Commission and the Commission should publish that planning on the Europa website. In addition, the Member States should ensure, in a timely manner, the transmission to the economic operators of the technical information necessary to enable the economic operators to update where necessary their own systems and connect to the new or upgraded systems and apply the new rules and data requirements, whilst applying the recommendations provided by Member States in their national guides of good IT practices. (8) The electronic systems referred to in the Work Programme should be selected in view of their expected impact in terms of the priorities defined in the Code. One of the main priorities in this regard is to be able to offer economic operators a wide range of electronic customs services throughout the customs territory of the Union. Furthermore, the electronic systems should aim at enhancing the efficiency, effectiveness and harmonisation of customs processes across the Union. The order of and the timetable for the deployment of the systems included in the Work Programme should be based on practical and project management considerations such as the spreading of efforts and resources, the interconnection between the projects, the specific prerequisites of each system and the project maturity. The Work Programme should organise the development of the electronic systems in different stages. In view of the substantial number of systems and interfaces to be developed, deployed and maintained and the high costs involved to fully implement the Work Programme by the year 2020, a close follow up and monitoring should be ensured. (9) As the electronic systems referred to in Article 16(1) of the Code are to be developed, deployed and maintained by the Member States, in cooperation with the Commission, the Commission and the Member States should work together to ensure that the preparation and implementation of the electronic systems are managed in line with the Work Programme and that appropriate measures are taken to plan, design, develop and deploy the systems identified in a coordinated and timely manner. (10) In order to ensure synchronicity between the Work Programme and the MASP, the Work Programme should be updated at the same time as MASP and should be aligned with MASP. In establishing future updates of the Work Programme it will be necessary to pay particular attention to progress achieved annually in meeting the agreed targets set, given the ambitious and challenging nature of the electronic systems to be finalised in the years 2019 and 2020 as well as the currently planned concentration of work in the years 2019 and 2020. (11) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 The work programme The work programme relating to the development and deployment of the electronic systems provided for in the Union Customs Code (hereinafter Work Programme), as set out in the Annex, is adopted. Article 2 Implementation 1. The Commission and the Member States shall cooperate in the implementation of the Work Programme. 2. The Member States shall develop and deploy the relevant electronic systems by the end dates of the relevant deployment windows laid down in the Work Programme. 3. The projects specified in the Work Programme and the preparation and implementation of the related electronic systems shall be managed in a manner consistent with the Work Programme and the multi-annual strategic plan (MASP). 4. The Commission shall undertake to search for a common understanding and agreement with the Member States on the project scope, design, requirements and architecture of the electronic systems in order to initiate the projects of the Work Programme. Where relevant, the Commission shall also consult and take into account the views of the economic operators. Article 3 Updates 1. The Work Programme shall be subject to regular updates in order to ensure its alignment and adjustment with the latest developments in the implementation of Regulation (EU) No 952/2013, and to take into account the actual progress made in the preparation and development of the electronic systems, in particular as regards the availability of commonly agreed specifications and the realisation of the entering into operation of the electronic systems. 2. In order to ensure synchronicity between the Work Programme and the MASP, the Work Programme shall be updated at least every year. Article 4 Communication and Governance 1. The Commission and the Member States shall share the information on planning and progress on implementation of each of the systems. 2. 6 months before the planned date of deployment for a given IT system at the latest Member States shall submit to the Commission national project and migration plans. Those plans shall include the following information:  the date of publication of the technical specifications for the external communication of the electronic system,  the period of conformance testing with economic operators,  the dates of deployment of the electronic system, including the start of the operations, and, where applicable, the period during which the economic operators are allowed to carry out migration. 3. Member States shall inform the Commission of any updates of national project and migration plans. 4. The Commission shall publish national project and migration plans on its website. 5. Member States shall make available to the economic operators the technical specifications related to the external communication of the national electronic system in a timely manner. Article 5 Repeal 1. Implementing Decision 2014/255/EU is repealed. 2. References to the repealed Decision shall be construed as references to this Decision. Article 6 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Implementing Decision 2014/255/EU of 29 April 2014 establishing the Work Programme for the Union Customs Code (OJ L 134, 7.5.2014, p. 46). (3) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (4) Commission Delegated Regulation (EU) 2016/341 of 17 December 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards transitional rules for certain provisions of the Union Customs Code where the relevant electronic systems are not yet operational and amending Delegated Regulation (EU) 2015/2446, (OJ L 69, 15.3.2016, p. 1). (5) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code, (OJ L 343, 29.12.2015, p. 558). (6) Decision No 70/2008/EC of the European Parliament and of the Council of 15 January 2008 on a paperless environment for customs and trade (OJ L 23, 26.1.2008, p. 21). ANNEX The work programme relating to the development and deployment of the electronic systems provided for in the Union Customs Code I. INTRODUCTION TO THE WORK PROGRAMME 1. The Work Programme provides an instrument to support the application of the Code relating to the development and deployment of the electronic systems envisaged therein. 2. The purpose of the Work Programme is also to specify periods during which the transitional measures are applicable until the deployment of the new or upgraded electronic systems as referred to in Delegated Regulation (EU) 2015/2446, Delegated Regulation (EU) 2016/341 and Implementing Regulation (EU) 2015/2447. 3. The key milestone in terms of target date of the technical specifications, shall be understood as the date by which a stable version of the technical specifications is made available. For the national systems or components, this date will be communicated as part of the published national project planning. 4. The Work Programme establishes the following dates of the deployment of the trans-European and national systems: (a) the start date of the deployment window for the electronic systems, to be understood as the earliest date to start operations of the electronic system; (b) the end date of the deployment window for the electronic systems, to be understood as  the latest date by which the systems need to be operated by all Member States and used by all economic operators, and as well as  the end date of the validity of the transitional period. For the purposes of point (b), the date will be the same as the start date in case no actual (deployment or migration) time-window is envisaged. 5. For purely national systems or specific national components of a wider Union project, the Member States may decide on the dates of deployment as well as on the start date and on the end date of a deployment window in accordance with their national project planning. The following national systems or specific national components are covered by the first paragraph: (a) UCC AES Component 2 (National Export Systems upgrade) (point 10 of Part II); (b) UCC Special Procedures (SP IMP/SP EXP) (point 12 of Part II); (c) UCC Arrival Notification, Presentation Notification, Temporary Storage (point 13 of Part II); (d) UCC National Import Systems upgrade (point 14 of Part II); (e) UCC Guarantee Management (GUM)  Component 2 (point 16 of Part II). 6. For trans-European systems with an actual deployment window without a single implementation date, the Member States may start the deployment at an appropriate date within this window and may allow a time-period for the economic operators to migrate within this deployment window, where such time-period is deemed appropriate. The start and end dates shall be communicated to the Commission. Careful examination of the common domain aspects will need to be considered. The following trans-European systems are covered by the first paragraph: (a) UCC Proof of Union Status (PoUS) (point 8 of Part II); (b) UCC NCTS upgrade (point 9 of Part II); (c) UCC AES (Component 1) (point 10 of Part II). 7. In view of the implementation of the Work Programme, the Commission and the Member States will need to manage carefully the complexity in terms of dependencies, variables and assumptions. The principles set out in the MASP will be used to manage the planning. The projects will be rolled out in different phases from elaboration to construction, testing and migration to final operation. The role of the Commission and the Member States in these different phases will depend on the nature and architecture of the systems and its components or services, as described in the detailed project fiches of the MASP. Where appropriate, common technical specifications will be defined by the Commission, in close cooperation with and subject to review with the Member States, with a view to provide them 24 months prior to the target date of deployment of the electronic system. Technical specifications drawn up nationally for the national systems or components need to be made available, at least concerning the parts related to the external communication with the economic operators, in a timely manner in order to enable the economic operators to plan and adjust their systems and interfaces accordingly. The Member States and, where appropriate, the Commission will engage in the development and deployment of the systems in line with the defined system architecture and specifications. The activities will be carried out in respect of the milestones and dates stated in the Work Programme. The Commission and the Member States will also collaborate with the economic operators and other stakeholders. The economic operators will have to take the necessary steps to be able to make use of the systems once in place and at the latest by the end dates defined in this Work Programme or, where applicable, defined by the Member States as part of their national plan. II. LIST OF PROJECTS RELATED TO THE DEVELOPMENT AND DEPLOYMENT OF ELECTRONIC SYSTEMS A. Full list UCC Projects and related Electronic Systems List of projects related to the development and deployment of electronic systems required for the application of the Code Legal base Key milestone Dates of deployment of the electronic systems Start date of the deployment window of the electronic system (1) End date of the deployment window of the electronic system (2) = End date of the transitional period 1. UCC Registered Exporter System (REX) The project aims to make available up-to-date information on Registered Exporters established in GSP countries exporting goods to the Union. The system will be a trans-European system and also include data about EU economic operators for the purpose of supporting exports to GSP countries. The required data will be inserted in the system in a gradual manner until 31 December 2017. Article 6(1), Articles 16 and 64 of Regulation (EU) No 952/2013 Target date of technical specifications = Q1 2015 1.1.2017 1.1.2017 2. UCC Binding Tariff Information (BTI) The project aims at providing an upgrade of the existing trans-European EBTI-3 system and Surveillance 2 system to ensure the following: (a) alignment of the EBTI-3 system to the UCC requirements; (b) extension of under-surveillance-required declaration data; (c) monitoring of the compulsory BTI usage; (d) monitoring and management of BTI extended usage. The project will be implemented in two phases. The first phase will, firstly, provide the functionality to receive the UCC required declaration dataset (i.e. step 1) as of 1 March 2017 in a gradual manner until the implementation of the projects listed in points 10 and 14 hereof (and at the latest by 31 December 2020), and, secondly, fulfil the obligation of BTI usage control on the basis of the newly required declaration dataset and the alignment to the customs decisions process (i.e. step 2). The second phase will implement the electronic form of the BTI application and decision and provide for the economic operators an EU harmonised trader interface to submit the BTI application and receive the BTI decision electronically. Article 6(1), Articles 16, 22, 23 26, 27, 28, 33 and 34 of Regulation (EU) No 952/2013 Target date of technical specifications = Q2 2016 (phase 1) 1.3.2017 (phase 1  step 1) 1.3.2017 (phase 1  step 1) 1.10.2017 (phase 1  step 2) 1.10.2017 (phase 1  step 2) Target date of technical specifications = Q3 2016 (phase 2) 1.10.2018 (phase 2) 1.10.2018 (phase 2) 3. UCC Customs Decisions The project aims at harmonising the processes related to the application for a customs decision, the decision-taking and the decision management through standardisation and electronic management of application and decision/authorisation data across the Union. The project relates to national and multi-Member State decisions defined by the Code and will cover system components developed centrally at Union level and cover integration with national components where opted for by Member States. This trans-European system will facilitate consultations during the decision taking period and the management of the authorisations process. This trans-European system consists of an EU trader portal, a customs decisions management system and a customer reference system. Article 6(1), Articles 16, 22, 23, 26, 27 and 28 of Regulation (EU) No 952/2013 Target date of technical specifications = Q4 2015 2.10.2017 2.10.2017 4. Direct trader access to the European Information Systems (Uniform User Management & Digital Signature) The goal of this project is to provide working solutions for a direct and EU-harmonised trader access as a service for user-to-system interfaces to be integrated in the electronic customs systems as defined in the specific UCC projects. The Uniform User Management and Digital Signature will be integrated in the portals of the concerned systems and includes support for identity, access and user management compliant with the necessary security policies. The first deployment is foreseen together with the UCC Customs Decisions system. Afterwards, this technical enabler for authentication and user management will be made available for usage in other UCC projects such as the UCC BTI, UCC AEO upgrade UCC Proof of Union Status system and potentially also the UCC Information Sheets (INF) for Special Procedures system. See the different projects for the dates of deployment. Article 6(1) and Article 16 of Regulation (EU) No 952/2013 Target date of technical specifications = Q4 2015 2.10.2017 2.10.2017 5. UCC Authorised Economic Operators (AEO) upgrade The project aims to improve the business processes related to AEO applications and authorisations taking into account the changes of the legal provisions of the UCC. In the first phase, the project aims at implementing the major enhancements to the AEO system in view of the harmonisation to the customs decision taking procedure. In the second phase, the project will implement the electronic form of the AEO application and decision and provide for the economic operators an EU harmonised interface to submit the AEO application and receive the AEO decision electronically. Article 6(1), Articles 16, 22, 23, 26, 27, 28, 38 and 39 of Regulation (EU) No 952/2013 Target date of technical specifications = Q1 2016 1.3.2018 (phase 1) 1.3.2018 (phase 1) Target date of technical specifications = Q3 2017 1.10.2019 (phase 2) 1.10.2019 (phase 2) 6. UCC Economic Operator Registration and Identification System upgrade (EORI 2) This project aims at providing a minor upgrade of the existing trans-European EORI system that enables the registration and identification of economic operators of the Union and third country operators and persons other than economic operators that are active on customs matters in the Union. Article 6(1) and Article 9 of Regulation (EU) No 952/2013 laying down the Union Customs Code Target date of technical specifications = Q2 2016 1.3.2018 1.3.2018 7. UCC Surveillance 3 This project aims at providing an upgrade of the Surveillance 2+ system to ensure its alignment to the UCC requirements such as the standard exchange of information by electronic data-processing techniques and the establishment of adequate functionalities needed for processing and analysing the full surveillance dataset obtained from Member States. Therefore it will include further data mining capabilities and reporting functionalities to be made available to Commission and Member States. Article 6(1), Articles 16 and 56(5) of Regulation (EU) No 952/2013 Target date of technical specifications = Q3 2016 1.10.2018 1.10.2018 8. UCC Proof of Union Status (PoUS) The project aims at the creation of a new trans-European system to store, manage and retrieve the following electronic Proofs of Union Status: T2L/F and the customs goods manifest (issued by a non-authorised issuer). Article 6(1), Articles 16 and 153 of Regulation (EU) No 952/2013 Target date of technical specifications = Q1 2017 1.3.2019 1.10.2019 9. UCC New Computerised Transit System (NCTS) upgrade The aim of this project is to align the existing trans-European NCTS system to the new UCC requirements such as the registration of en route events and the alignment of information exchanges to UCC data requirements and the upgrade and development of interfaces with other systems. Article 6(1), Articles 16 and 226-236 of Regulation (EU) No 952/2013 Target date of technical specifications = Q3 2017 1.10.2019 2.3.2020 10. UCC Automated Export System (AES) This project aims to implement the UCC requirements for export and exit. Component 1  Trans-European AES: The aim of the project is to further develop the existing trans-European Export Control System in order to implement a full AES that would cover the business requirements for processes and data brought about by the UCC, inter alia the coverage of simplified procedures, split exit consignments and centralised clearance for export. It is also envisaged to cover the development of harmonised interfaces with Excise Movement System (EMCS) and NCTS. As such, AES will enable the full automation of export procedures and exit formalities. AES covers parts to be developed centrally and nationally. Component 2  National Export Systems upgrade: In addition, not being part of the scope of AES but closely linked, separate national systems are to be upgraded for specific national elements related to export and/or exit formalities. As far as these elements do not have an impact on the common domain for AES, they can be covered under this component. Article 6(1), Articles 16, 179 and 263-276 of Regulation (EU) No 952/2013 Target date of technical specifications = Q3 2017 (component 1) 1.10.2019 (component 1) 2.3.2020 (component 1) Target date of technical specifications = to be defined by MS (component 2) 1.3.2017 (component 2) 2.3.2020 (component 2) 11. UCC Information Sheets (INF) for Special Procedures The aim of this project is to develop a new trans-European system to support and streamline the processes of INF data management and the electronic handling of INF data in the domain of Special Procedures. Article 6(1), Articles 16, 215, 237-242 and 250-262 of Regulation (EU) No 952/2013 Target date of technical specifications = Q1 2018 2.3.2020 2.3.2020 12. UCC Special Procedures This project aims at accelerating, facilitating and harmonising Special Procedures across the Union by means of providing common business process models. The national systems will implement all UCC changes required for customs warehousing, end-use, temporary admission, inward and outward processing. This project will be implemented in two parts. Component 1  National SP EXP: provide the required national electronic solutions for the export related special procedures activities. Component 2  National SP IMP: provide the required national electronic solutions for the import related special procedures activities. The implementation of these projects will occur through the projects listed in points 10 and 14 hereof. Article 6(1), Articles 16, 215, 237-242 and 250-262 of Regulation (EU) No 952/2013 Target date of technical specifications = to be defined by MS (for component 1 and 2) 1.3.2017 (component 1) 2.3.2020 (component 1) To be defined by MS as part of the national plan (component 2) To be defined by MS as part of the national plan (component 2) 13. UCC Notification of Arrival, Presentation Notification and Temporary Storage The goal of this project is to define the processes for Notification of Arrival of the means of transport, Presentation of the goods (Presentation Notification) and Declaration for Temporary Storage as described in the UCC and to support harmonisation in this respect across the Member States as regards the data exchange between trade and customs. The project covers the automation of processes at national level. Article 6(1), Articles 16 and 133-152 of Regulation (EU) No 952/2013 Target date of technical specifications = to be defined by MS To be defined by MS as part of the national plan To be defined by MS as part of the national plan 14. UCC National Import Systems upgrade The project aims at implementing all process and data requirements deriving from the UCC which relate to the import domain (and which are not covered by one of the other projects defined in the Work Programme). It relates mainly to the changes for the Release for free circulation procedure (standard procedure + simplifications), but covers also the impact arising from other system migrations. This project relates to the national import domain covering the national customs declarations processing systems as well as other systems such as national accountancy and payment systems. Article 6(1), Article 16(1) and Articles 53, 56, 77-80, 83-87, 101-105, 108-109, 158-187, 194-195 of Regulation (EU) No 952/2013 Target date of technical specifications = to be defined by MS To be defined by MS as part of the national plan To be defined by MS as part of the national plan 15. UCC Centralised Clearance for Import (CCI) This project aims to allow for goods to be placed under a customs procedure using centralised clearance, allowing economic operators to centralise their business from a customs viewpoint. The processing of the customs declaration and the physical release of the goods should be coordinated between the related customs offices. It concerns a trans-European system containing components developed centrally and nationally. Article 6(1), Articles 16 and 179 of Regulation (EU) No 952/2013 Target date of technical specifications = Q2 2018 1.10.2020 Roll-out plan to be defined as part of the CCI project documentation 16. UCC Guarantee Management (GUM) This project aims to assure the effective and efficient management of the different types of guarantees. Component 1  GUM: The trans-European system will cover the management of the comprehensive guarantees that may be used in more than one Member State and the monitoring of the reference amount for each customs declaration, supplementary declaration or an appropriate information of the particulars needed for the entry in the accounts for the existing customs debts for all customs procedures as provided for in the Union Customs Code, except Transit which is handled as part of the NCTS project. Component 2  National Guarantee Management: In addition, the electronic systems existing at national level to manage the guarantees valid in one Member State are to be upgraded. Article 6(1), Articles 16 and 89-100 of Regulation (EU) No 952/2013 Target date of technical specifications = Q2 2018 (component 1) 1.10.2020 (component 1) 1.10.2020 (component 1) Target date of technical specifications = to be defined by MS (component 2) To be defined by MS as part of the national plan (component 2) To be defined by MS as part of the national plan (component 2) 17. UCC Import Control System upgrade (ICS 2) The goal of this project is to strengthen the safety and security of the supply chain for all modes of transport and especially air cargo, by means of improving data quality, data filing, data availability and data sharing as regards the entry summary declaration and related risk and control information (ENS+ lifecycle). The project will also facilitate the collaboration amongst Member States in the process of risk analysis. It will lead to a complete new architecture of the existing trans-European ICS system. Article 6(1), Articles 16, 46 and 127-132 of the Regulation (EU) No 952/2013 Target date of technical specifications = Q2 2018 1.10.2020 Roll-out plan to be defined as part of the ICS2 project documentation B. Overview of the list UCC Projects related to electronic systems Dates of deployment/Deployment windows S1 2016 S2 2016 S1 2017 S2 2017 S1 2018 S2 2018 S1 2019 S2 2019 S1 2020 S2 2020 1. UCC Registered Exporter System (REX) 1.1.2017 2. UCC Binding Tariff Information System (BTI) 1.3.2017 (phase 1  step 1) 1.10.2017 (phase 1  step 2) 1.10.2018 (phase 2) Phase 1 (step 1) Phase 1 (step 2) Phase 2 3. UCC Customs Decisions 2.10.2017 4. Direct trader access to European Information Systems (Uniform user management & digital signature) 2.10.2017 5. UCC Authorised Economic Operators System (AEO) upgrade 1.3.2018 (phase 1) 1.10.2019 (phase 2) Phase 1 Phase 2 6. UCC Economic Operator Registration and Identification System upgrade (EORI 2) 1.3.2018 7. UCC Surveillance 3 1.10.2018 8. UCC Proof of Union Status (PoUS) 1.3.2019-1.10.2019 9. UCC New Computerised Transit System (NCTS) upgrade 1.10.2019-2.3.2020 10. UCC Automated Export System (AES)  Component 1: Trans-European AES 1.10.2019-2.3.2020 10. UCC Automated Export System (AES)  Component 2: National Export Systems upgrade 1.3.2017-2.3.2020 11. UCC Information Sheets (INF) for Special Procedures 2.3.2020 12. UCC Special Procedures  Component 1: National SP EXP national planning 1.3.2017-2.3.2020  see also project 10 SP EXP SP EXP SP EXP SP EXP SP EXP SP EXP SP EXP 12. UCC Special Procedures  Component 2: National SP IMP national planning for SP IMP  see also project 14 SP IMP SP IMP SP IMP SP IMP SP IMP SP IMP SP IMP SP IMP SP IMP SP IMP 13. UCC Notification of arrival, presentation notification and temporary storage national planning 14. UCC National Import Systems upgrade national planning 15. UCC Centralised Clearance for Import (CCI) 1.10.2020  rollout plan 16. UCC Guarantee Management (GUM)  Component 1: Trans-European GUM 1.10.2020  1.10.2020 16. UCC Guarantee Management System (GUM)  Component 2: National Guarantee Management national planning 17. UCC Import Control System upgrade (ICS 2) 1.10.2020  rollout plan (1) This date for starting the deployment window of the electronic systems equals the earliest date for Member States to start operations. (2) This date for ending the deployment window of the electronic systems equals to the latest date by which the system should be fully deployed and the latest date by which all economic operators should be migrated; where applicable, the date will be established by the Member States and equals the end date of the validity of the transitional period. This date shall not be later than 31 December 2020.